


110 HR 1151 IH: To provide for a temporary increase in the number of

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1151
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Fortenberry (for
			 himself and Mr. Berman) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide for a temporary increase in the number of
		  Iraqi and Afghan translators in the United States Armed Forces who may be
		  provided status as special immigrants.
	
	
		1.Temporary increase in number
			 of Iraqi and Afghan translators in the United States Armed Forces who may be
			 provided status as special immigrantsSection 1059(c)(1) of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163) is amended by
			 inserting before the period at the end the following: (or 300 in the
			 case of each of fiscal years 2007, 2008, and 2009).
		
